Citation Nr: 0329219	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  93-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
chrondromalacia of the left patella.

4.  Entitlement to a rating in excess of 10 percent for 
chrondromalacia of the right patella.

5.  Entitlement to a rating in excess of 10 percent for 
myositis of the lumbar paravertebral muscles.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1975 to 
August 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  As an initial matter, the 
Board notes that in a May 2001 written statement (as well as 
in subsequent documents), the veteran raised claims for an 
effective date earlier than February 28, 1990, for his 10 
percent ratings for his right and left patella disabilities.  
These claims have not been developed or certified for appeal, 
and are not inextricably intertwined with the issues now 
before the Board on appeal.  Therefore, they are referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1. The veteran was last denied service connection for a 
psychiatric disability by a March 2000 Board decision.

2.  Evidence received since the March 2000 Board decision has 
not been considered previously and is so significant that it 
must be reviewed in connection with the current claim.




CONCLUSION OF LAW

New and material evidence has been presented since the March 
2000 final Board decision, and the claim for service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003); 38 C.F.R. §§ 3.156(a) (as effective prior to August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to reopen

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Certain diseases, including psychosis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  Any additional 
disability, that is, impairment of earning capacity, 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  


The veteran is seeking service connection for a psychiatric 
disability, which he has primarily contended results from 
anxiety about an in-service parachute accident.  (More 
recently, he has asserted that his psychiatric condition is 
secondary to his service-connected disabilities).  In any 
case, in a March 23, 2000 decision, the Board denied service 
connection for a psychiatric disability.  The basis of this 
denial was that the preponderance of the evidence showed that 
the veteran's current psychiatric disorder was not related to 
an inservice parachute jump accident.  This decision is 
final; the Chairman of the Board has not ordered 
reconsideration of this decision. 38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. § 20.1100 (2003). 

The veteran's claim to reopen (filed in July 2000) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the regulations, 
which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to March 2000 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence obtained in connection with the veteran's 
attempt to reopen includes the report of a March 2003 private 
psychiatric evaluation.  In this report, the private 
physician stated that the appellant was a "severely 
depressed veteran whose conditions began while he was in the 
Armed Services.  He has a poor prognosis due to the 
chronicity of his condition . . ."  This evidence had not 
been considered previously and obviously is so significant 
that it must be reviewed in connection with the current 
claim.  The veteran has therefore presented new and material 
evidence regarding the previously denied claim of service 
connection for a psychiatric disability.  

Although the March 2003 private psychiatric evaluation report 
was associated with the claims file without the veteran's 
waiver of prior RO review, the Board's review of this 
evidence is essentially harmless error in light of the result 
(i.e., the reopening of the veteran's claim).  Accordingly, 
the petition to reopen is granted and consideration may be 
given to the entire evidence of record without regard to any 
prior denial.  This appeal is granted to this extent subject 
to further evidentiary development. 

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002). 

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further development into the now-reopened claim for service 
connection for a psychiatric disability, and a thorough 
discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  


ORDER

The claim of entitlement to service connection for PTSD has 
been reopened, subject to additional development by the 
Board. 

REMAND

Additional development is necessary concerning the newly 
reopened claim for service connection for a psychiatric 
disaiblity, as well as the other claims shown on the title 
page of this document.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Review the private medical records 
associated with the claims file following 
the issuance of the supplemental 
statement of the case (SSOC) in August 
2002.  

3.  Ask the veteran to provide a list of 
the names and addresses of all VA and 
private doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) who have treated him since 
July 2000.  Provide him with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified, and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

4.  Request, from the Social Security 
Administration (SSA) any medical records 
reflecting reassessment of the veteran 
since SSA records were last associated 
with the claims file in March 2001.  Once 
obtained, permanently associate all 
documents with the claims folder.


5.  Arrange for a psychiatric examination 
of the veteran.  Send the claims folder 
to the examiner for complete review of 
the record.  Any testing deemed necessary 
should be conducted.  The examiner should 
answer the following questions:

a.  What is the correct diagnosis of 
the veteran's psychiatric disability 
(if any)?

b.  If the veteran has a current 
psychiatric disability, when did it 
first have its onset?  Is it more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that this condition had its 
onset in service or is otherwise 
related to incidents in service?  If 
this condition did not have its 
onset in service and is not 
otherwise related to incidents in 
service, is it at least as likely as 
not that the psychiatric disability 
had its onset within one year after 
discharge? 

c.  If the veteran's psychiatric 
disability did not have its onset in 
service or within one year after 
discharge, is it at least as likely 
as not that the psychiatric 
disability was caused by or is being 
aggravated by any service-connected 
disability?  If aggravated, the 
degree of aggravation should be 
described in as objective terms as 
possible.  

d.  Do you agree or disagree with 
the conclusions made by Robert Toro 
Soto, M.D. in his evaluation report 
dated on March 26, 2003, the fee-
basis physician in his July 2000 and 
May 2002 reports, and/or the VA 
physician in his July 2002 report 
(specifically concerning the 
diagnosis and etiology of the 
veteran's psychiatric symptoms)?  
Please state the reason(s) why.

e.  If you are unable to answer any 
of these questions, please state the 
reason(s) why.  

6.  Arrange for a orthopedic examination 
of the veteran with the appropriate VA 
medical facility.  Send the claims folder 
to the examiner for complete review of 
the record.  Any testing deemed necessary 
should be conducted.  The examiner should 
ascertain the severity of the veteran's 
low back and bilateral knee disabilities, 
and comment on the effects of these 
conditions on his ability to be gainfully 
employed. 
  
7.  Arrange for an audiological 
evaluation with audiometric studies at 
the appropriate VA facility, to determine 
the current severity of the veteran's 
bilateral hearing loss.  The audiologist 
should comment on the effect of this 
condition on the veteran's ability to be 
gainfully employed.

8.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
his representative with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claims, including a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
VCAA and 38 C.F.R. § 3.310 (2003).  Allow 
an appropriate period of time for 
response.
 
Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  VBA's Adjudication 
Procedure Manual, 
M21-1, Part IV, also directs expeditious handling of all 
cases remanded by the Board and the CAVC.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



